Case: 5:18-cv-01870-SL Doc #: 21 Filed: 03/05/19 1 of 2. PagelD #: 136

UNITED STATES DISTRICT COURT
NORTHERTN DISTRICT
EASTERN DIVISION

JANE DOE CASE NO. 5:18-CV-01870
Plaintiff, JUDGE SARA LIOI
-VS.-
DAVID A. FOSTER et. al.
DEFENDANT’S REQUEST FOR

ENTRY OF DEFAULT
Defendants.

)
)
)
)
)
)
)
)
)
)
)

Now comes Defendant David A. Foster, by and through his undersigned counsel,
and hereby requests the Clerk to enter a default pursuant to Rule 55(a) of the Federal
Rules of Civil Procedure against the Plaintiff, Jane Doe, on the basis that the record in
this case demonstrates that Plaintiff has failed to answer Defendant Foster's
Counterclaim.

Rule (12)(a)(1)(B) of the Federal Rules of Civil Procedure provides that a party
must serve an answer to a counterclaim within 21 days of service. Defendant Foster
filed his Answer and Counterclaim on September 19", 2018 and perfected service on
Plaintiff that same date as evidenced by the attached Certificate of Service; as of the
date of this filing, March 5", 2019, Plaintiff has not filed an Answer to the Counterclaim,
and it has now been 167 days since Defendant Foster's service on Plaintiff.

Furthermore, on February 15", 2019, this Court entered an Order lifting the
previous stay and giving the Plaintiff an opportunity to answer or to certify that a filing in
Plaintiffs name captioned “Reply Instanter” was intended to be Plaintiff's answer to the
counterclaim. The Order further provided that Plaintiff had fourteen days to provide her

contact information or cause new counsel to enter an appearance on her behalf.
Case: 5:18-cv-01870-SL Doc #: 21 Filed: 03/05/19 2 of 2. PagelD #: 137

Docket #20 at page 2. As of the date of this filing —- 18 days after the entry of the Order
— Plaintiff has not filed an answer, nor certified the “Reply Instanter” as an answer, and
no replacement counsel has made their appearance on behalf of Plaintiff.

Wherefore, Defendant David Alan Foster requests the Clerk to enter an entry of
default against Plaintiff.

Respectfully submitted,

/s/ Timothy D. McKinzie
McKinzie and Associates
Timothy D. McKinzie, # 0061493
Aric J. Stano, #0090815

529 White Pond Drive

Akron, Ohio 44320-1123

Tel. (330) 864-3100

Fax (234) 542-3181
tim@mckinzielaw.com
